Citation Nr: 0939294	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  08-31 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to an initial evaluation in excess of 40 percent 
for service-connected bilateral hearing loss prior to June 
27, 2007.



REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1942 to May 
1964.

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (the RO) in Detroit, 
Michigan.

Procedural history

In a May 2006 rating decision, the RO granted service 
connection for bilateral hearing loss A 40 percent disability 
rating was assigned, effective January 19, 2006.  The Veteran 
disagreed with that decision, seeking a higher initial 
disability rating.  
In an October 2007 rating decision, the RO granted an 
increased rating, 
70 percent, effective from June 27, 2007.  The Veteran 
disagreed with that decision, seeking an earlier effective 
date for the 70 percent rating.  He contends that the 
effective date should be January 19, 2006, when he was 
initially awarded service connection.  

In his October 2008 substantive appeal, the Veteran indicated 
that he wanted a personal hearing before a member of the 
Board at the local office.  However, in a July 2009 
statement, the Veteran withdrew his request for a hearing.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  See also 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

Clarification of issue on appeal

As was alluded to above, the Veteran's appeal encompassed his 
entitlement to an increased rating.  Although an increased 
rating was granted, 70 percent is not the highest rating 
available.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  
Ordinarily, the appeal as to entitlement to a  higher rating 
would be continued.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993) [when a veteran is not granted the maximum benefit 
allowable under the VA Schedule for Rating Disabilities, the 
pending appeal as to that issue is not abrogated].  However, 
in an October 2007 statement, the Veteran specifically 
withdrew his appeal for an increased disability rating higher 
than 70 percent for service-connected bilateral hearing loss.

The Veteran has not challenged the assignment of the 
effective date for service connection, January 19, 2006.  
Rather, he has requested that the currently assigned 70 
percent rating be made effective as of that date.

Issues not on appeal

In the May 2006 rating decision, the RO also denied an 
increased rating for the Veteran's service-connected right 
knee disability.  The Veteran disagreed with that aspect of 
the decision.  However, in his October 2007 statement, the 
Veteran withdrew his appeal for an increased rating higher 
than 10 percent disabling for service-connected arthritis of 
the right knee.     

In the October 2007 rating decision, the RO also granted 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
and Dependents' Educational Assistance (DEA), both effective 
June 27, 2007.  To the Board's knowledge, the Veteran has not 
disagreed.
Therefore, these issues are no longer in appellate status.  
They will be discussed no further herein. 


FINDINGS OF FACT

1.  A claim of service-connection for bilateral hearing loss 
was received on January 19, 2006.  In a May 2006 rating 
decision, the RO granted service connection with a disability 
rating of 40 percent, effective January 19, 2006.  The 
Veteran appealed for a higher initial rating.  In an October 
2007 rating decision, the RO granted an increased rating of 
70 percent, effective June 27, 2007.    

2.  A March 2006 QTC audiological examination shows that the 
Veteran had an average puretone threshold of 53 decibels in 
the right ear and 63 decibels in the left ear.  The examiner 
conducted two speech recognition tests.  The scores most 
favorable to the Veteran were 56 percent in the right ear and 
4 percent in the left ear.   

 CONCLUSION OF LAW

The criteria for a 60 percent disability rating for bilateral 
hearing loss have been met from January 19, 2006 until June 
27, 2007.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. 
§§ 3.400(o), 4.85, 4.86, 4.87, Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks a disability rating in excess of the 
currently assigned 40 percent from January 19, 2006, the date 
of service connection, to June 27, 2007, the date of a VA 
audiological examination and the date a 70 percent rating was 
assigned by the RO.  He specifically contends that the 70 
percent rating should be made effective as of the date of 
service connection, January 19, 2006.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue on appeal will then 
be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, which includes 
an enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record. See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2009).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a Veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail." To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue being decided on appeal.  
The Board observes that the Veteran was informed of the 
relevant law and regulations pertaining to his original claim 
of service connection for hearing loss in a letter from the 
RO dated March 9, 2006.  Crucially, the Veteran was informed 
of VA's duty to assist him in the development of his claim 
and was advised of the provisions relating to the VCAA in the 
above-referenced letter.  Specifically, the Veteran was 
advised in the letter that VA is responsible for obtaining 
relevant records from any Federal agency, including records 
kept by VA treatment centers and the Social Security 
Administration.  

With respect to private treatment records, the letter 
informed the Veteran that VA would make reasonable efforts to 
obtain relevant records not held by any Federal agency.  
Included with the letter were copies of VA Form 21-4142, 
Authorization and Consent to Release Information, and the 
letters asked that the Veteran complete this release so that 
VA could obtain these records on his behalf.

The VCAA letter further emphasized: "If the evidence is not 
in your possession, you must give us enough information about 
the evidence so that we can request it from the person or 
agency that has them.  If the holder of the evidence declines 
to give it to us or asks for a fee to provide them, we'll 
notify you of the problem.  "It is your responsibility to 
make sure we receive all requested records that aren't in the 
possession of a Federal department or agency" [Emphasis as in 
originals].

The letter specifically requested of the Veteran: "If you 
have any evidence in your possession that pertains to your 
claim, please send it to us."  This complies with the "give 
us everything you've got" requirements of 38 C.F.R. § 
3.159(b) in that the Veteran was informed that he could 
submit or identify evidence other than what was specifically 
requested by the RO.  [The Board notes that 38 C.F.R. § 3.159 
was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-
56 (Apr. 30, 2008).  The amendments apply to applications for 
benefits pending before VA on, or filed after, May 30, 2008.  
The amendments, among other things, removed the notice 
provision requiring VA to request the Veteran to provide any 
evidence in the Veteran's possession that pertains to the 
claim, 38 C.F.R. § 3.159(b)(1).]

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a claim is comprised of five 
elements, the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim. This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The Veteran was provided specific notice of the Dingess 
decision in a letter dated March 6, 2007.  The letter 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The Veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on- going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.

With respect to effective date, the letter instructed the 
Veteran that two factors were relevant in determining 
effective dates of increased rating claims: when the claim 
was received; and when the evidence "shows a level of 
disability that supports a certain rating under the rating 
schedule or other applicable standards."  The Veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the Veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve.

Accordingly, the Veteran has received proper notice pursuant 
to the Court's Dingess determination via the March 2007 
letter from the RO.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must ordinarily be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits.  
Although some of the required notice was not sent prior to 
the initial adjudication of the Veteran's claim, this was not 
prejudicial to the Veteran since he was subsequently provided 
adequate notice.  The claim was readjudicated in a 
supplemental statement of the case (SSOC) which was dated in 
May 2007.  The Veteran has been afforded ample opportunity to 
respond to the notice, to submit evidence and argument, and 
to otherwise participate effectively in the processing of 
this appeal.    

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the Veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate the claim being decided on appeal, and that 
there is no reasonable possibility that further assistance 
would aid in substantiating it.  In particular, the RO has 
obtained the Veteran's service treatment records, private 
treatment records, and VA treatment records. 

The Veteran was provided a VA QTC contract audiological 
examination in March 2006 in connection with his claim of 
entitlement to service connection for hearing loss.  The 
report of this examination reflects that the examiner 
reviewed the Veteran's past medical history, recorded his 
current complaints, conducted an appropriate examination and 
rendered an appropriate diagnosis and opinion consistent with 
the remainder of the evidence of record.  The Board therefore 
concludes that the examination is adequate for rating 
purposes.  See 38 C.F.R. § 4.2 (2009).  The Veteran and his 
representative have not contended otherwise.

Accordingly, the Board finds that VA has satisfied the duty 
to assist provisions of the VCAA and that no further actions 
need be undertaken on the Veteran's behalf concerning the 
issues to be decided herein..

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  As 
noted in the Introduction, the Veteran withdrew his request 
for a personal hearing with a member of the Board in a 
statement dated in July 2009.  The Veteran has been ably 
represented by his service organization, who has filed 
argument on his behalf as recently as May, 2009.

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Increased ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities. See 38 
C.F.R. Part 4.



Specific schedular criteria - bilateral hearing loss

Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing as set forth 
in 38 C.F.R. § 4.85 (2009).  See Lendenmann v. Principi, 3 
Vet. App. 345 (1992).

The rating schedule establishes 11 auditory hearing acuity 
levels based on average puretone thresholds and speech 
discrimination and provides that when the puretone threshold 
at each of the four specified frequencies 1000, 2000, 3000, 
4000 Hertz is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  When the puretone threshold is 30 decibels or 
less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either table VI or 
table VI(a), whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  38 C.F.R. 
§§ 4.85, 4.86 (2009).

Provisions for evaluating exceptional patterns of hearing 
impairment are as follows:

(a) When the pure tone threshold at each of the four 
specified frequencies 
(1,000, 2,000, 3,000 and 4,000 hertz) is 55 decibels or more, 
the rating specialist will determine the Roman Numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.

(b) When the pure tone threshold is 30 decibels or less at 
1,000 hertz, and 70 decibels or more at 2,000 hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the higher Roman numeral.  
Each ear will be evaluated separately. 38 C.F.R. § 4.86 
(2009).

Effective dates

In general, unless specifically provided otherwise in the 
statute, the effective date of an award shall be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 
3.400 (2008). 

The effective date of an award of increased disability 
compensation is the earliest date that it is factually 
ascertainable that an increase in disability had occurred, if 
a claim is received within one year thereof. Otherwise, it is 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400(o) (2008).

 Analysis

The Veteran did not file a claim of service connection for 
hearing loss until January 19, 2006.  In a May 2006 rating 
decision, the RO granted service connection for bilateral 
hearing loss with a disability rating of 40 percent, 
effective January 19, 2006.  The Veteran appealed for a 
higher rating.  In an October 2007 rating decision, the RO 
granted an increased rating of 70 percent, effective June 27, 
2007.  The Veteran has appealed, contending that the 
effective date for the award of  the 70 percent disability 
rating should be January 19, 2006, the date he filed his 
service connection claim.  

This is an appeal as to the initially assigned disability 
rating.  In Fenderson v. West, 12 Vet. App. 119 (1999), the 
Court discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

As was explained in the law and regulations section above, 
the resolution of this issue involves determining the level 
of hearing acuity in each ear in order to determine when it 
was factually ascertainable that an increase in disability 
took place.  

The RO granted an initial 40 percent disability rating 
pursuant to a VA QTC audiological evaluation in March 2006.  
Puretone thresholds, in decibels (dB), were as follows:





HERTZ



1000
2000
3000
4000
Average
RIGHT
45
55
50
60
53
LEFT
60
55
65
70
63


The audiologist provided two sets of speech discrimination 
scores.  The first speech discrimination test showed 56 
percent in the right ear and 4 percent in the left ear.  The 
second speech discrimination test showed 70 percent in the 
right ear and 24 percent in the left ear. 

Review of the results of the March 2006 QTC audiometric 
examination based on the first set of speech recognition 
scores [56 percent in the right ear and 4 percent in the left 
ear] shows that application of the levels of hearing 
impairment in each ear to Table VII at 38 C.F.R. § 4.85 
warrants a 60 percent disability rating.  That is, the 
combination of level VIII in the better right ear with level 
XI in the poorer left ear resulted in a 60 percent rating 
under 38 C.F.R. § 4.85.  

The RO based its initial 40 percent disability rating on the 
better [less favorable to the Veteran] second set of speech 
discrimination scores.  Review of the results of the March 
2006 QTC audiometric examination based on the second set of 
speech recognition scores [70 percent in the right ear and 24 
percent in the left ear] shows that application of the levels 
of hearing impairment in each ear to Table VII at 38 C.F.R. § 
4.85 warrants a 40 percent disability rating.  That is, the 
combination of level V in the better right ear with level XI 
in the poorer left ear resulted in a 40 percent rating under 
38 C.F.R. § 4.85.  

However, the March 2006 QTC examiner also noted that an 
earlier February 2006 audiological examination indicated much 
worse speech recognition scores of 24.4 percent in the right 
ear, and zero percent in the left ear [that examination with 
complete data does not appear to be in the claims folder].  
This may explain why he conducted two speech recognition 
tests.   
 
On VA outpatient treatment audiological evaluation dated June 
27, 2007 [which the Veteran requested in connection for his 
appeal for a higher rating], puretone thresholds, in decibels 
(dB), were as follows:





HERTZ



1000
2000
3000
4000
Average
RIGHT
50
55
55
65
56
LEFT
60
55
65
75
64


Speech discrimination scores at that time were 44 percent in 
the right ear and 12 percent in the left ear.  The RO based 
its grant of an increased 70 percent disability rating 
effective June 27, 2007 on the results of this examination. 

Review of the results of the June 2007 VA outpatient 
audiometric examination shows that application of the levels 
of hearing impairment in each ear to Table VII at 38 C.F.R. § 
4.85 warranted a 70 percent disability rating.  That is, in 
June 2007 the combination of level VIII in the better right 
ear with level XI in the poorer left ear resulted in a 70 
percent disability rating under 38 C.F.R. § 4.85.  

There are no other relevant audiological examination reports 
in the claims folder.

Application of the first set of speech recognition scores in 
March 2006 [i.e., those showing more significant loss of hear 
acuity] results in a 60 percent rating as of the date of 
service connection.  The first date as of which it was 
factually ascertainable that symptomatology consistent with 
the assignment of a 70 percent rating existed was June 27, 
2009, the date of the VA audiological examination.  The Board 
therefore concludes that the criteria for a 60 percent rating 
have been met for the period from January 19, 2006 to June 
27, 2007; and the criteria for the assignment of a 70 percent 
rating were met from June 27, 2009 forward. 

Additional comments

The Board has also considered the provisions of 38 C.F.R. § 
4.86(a) & (b) governing exceptional patterns of hearing 
impairment.  The Veteran does meet the criteria for 38 C.F.R 
§ 4.86(a) for the left ear.  At the time of the March 2006 
QTC examination, the Veteran had puretone threshold readings 
in each of the four specified frequencies in the left ear of 
55 dB or more.    However, there is no evidence of 30 or less 
at the 1000 Hertz frequency or 70 or greater at the 2000 
Hertz frequency in either ear, so § 4.86(b) is inapplicable.

With regard to § 4.86(a), Table VIa yielded a numerical 
designation of V 
(63 to 69 average puretone decibel hearing loss) in the left 
ear for the March 2006 QTC examination.  As noted above, 
table VI resulted in a higher number for left ear hearing 
loss on the March 2006 QTC examination (numerical designation 
of XI).  Therefore, use of Table VIa does not result in a 
higher evaluation than the 60 percent produced by use of 
Table VI for both ears.  

The matter of entitlement to an extraschedular rating under 
38 C.F.R. § 3.321(b) has not been raised by the Veteran or 
adjudicated by the RO. Under Floyd v. Brown, 
9 Vet. App. 88, 95 (1996), the Board cannot make a 
determination as to an extraschedular evaluation in the first 
instance.  See also VAOPGCPREC 6-96 [finding that the Board 
may deny extraschedular ratings, provided that the RO has 
fully adjudicated the issue and followed appropriate 
appellate procedure].  See also Bernard v. Brown, 4 Vet. App. 
384 (1993).

Conclusion

For reasons and bases expressed above, the Board concludes 
that a 60 percent disability rating, rather than a 40 percent 
rating, is assigned as of January 19, 2006 until June 27, 
2007.  To that extent, the appeal is allowed.    


ORDER

A 60 percent disability rating is warranted from January 19, 
2006 to June 27, 2007.  To that extent, the appeal is 
allowed.




____________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


